Citation Nr: 1714695	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-17 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center 
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

The Appellant is represented by:  The American Legion


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel

INTRODUCTION

The Veteran served on active duty from June 1943 to April 1946.  The Veteran died in October 2007; the Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Pension Management Center (RO) in Milwaukee, Wisconsin.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).

This appeal is REMAND to the Agency of Original Jurisdiction (AOJ), which is either the RO or the Appeals Management Office (AMO).  VA will notify the Appellant if further action is required.


REMAND

In April 2011, the Appellant submitted a claim of entitlement to service connection for the cause of the Veteran's death.  Specifically, the Appellant asserts that the Veteran experienced a psychiatric disability that caused or aggravated the Veteran's end-stage cardiomyopathy.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The RO did not obtain an opinion from a VA examiner wherein this assertion was addressed.

In order to comply with its duty to assist, VA must obtain a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit."  DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  When no reasonable possibility exists that such assistance would aid in substantiating the claim, VA is not required to obtain a medical opinion.  Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008) (quoting 38 U.S.C.A. § 5103A(a)) (citations omitted).  

After carefully considering the evidence of record, the Board finds that there is a reasonable possibility that a cause of the Veteran's death was etiologically related to a service-connected disability.  Consequently, the Board finds that a remand is required in order to obtain a VA medical opinion as to the relationship, if any, between the Veteran's cause of death and a psychiatric disability, as no probative opinion is present in the file.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must undertake all reasonable efforts to obtain the Veteran's VA treatment records from VA medical facilities in Memphis, Tennessee; Tuscaloosa, Alabama; and Birmingham, Alabama.  Any responsive documents must be associated with the claims file.

2.  The AOJ must then obtain an opinion from a VA examiner. A copy of this remand and the electronic claims file must be made available to and reviewed by the VA examiner, including the Veteran's available service treatment and personnel records and post-service treatment records.  The examiner is first asked to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or more) that the Veteran experienced a psychiatric disability, including PTSD, prior to his death or at the time of his death.  

If so, the examiner is asked to opine as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's psychiatric disability (however diagnosed) was incurred or due to his active service.  In so doing, the examiner is asked to consider and discuss the injuries sustained by the Veteran as a result of a torpedo attack during World War II, for which he was awarded a Purple Heart.  The examiner must also consider and discuss the Veteran's prior claims of experiencing a nervous condition.

If an affirmative answer is provided, the examiner must then opine as to whether it is at least as likely as not (i.e., a 50 percent probability or more) that the Veteran's psychiatric disability (however diagnosed):

(i) contributed substantially or materially to cause his death;

(ii) combined to cause his death; OR

(iii) aided or lent assistance to the production of his death.

In so doing, the examiner is advised that the immediate cause of death was end-stage cardiomyopathy.  A thorough rationale should be provided for any rendered opinion. 

3.  Once the above actions have been completed, the AOJ must re-adjudicate the Appellant's claim, taking into consideration any newly acquired evidence.  If the benefits sought remain denied, a supplemental statement of the case must be provided to the Appellant and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

